Case 4:20-cv-01737 Document1 Filed on 05/18/20 in TXSD Page 1 of 11

United States Cc
ourts
Southern District Of Texas
FILED

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS IN TEXAS M AY 1 8 2020

IN THE UNITED STATES DISTRICT COURT —#vid. Braciey, clerk of Cour

FOR THE Southeen DISTRICT OF TEXAS

fouston DIVISION

PETITION FOR A WRIT OF HABEAS CORPUS BY

 

A PERSON IN STATE CUSTODY
Clinton Lar Ards AG A |
PETITIONER CURRENT PLACE OF CONFINE T

4 B ART D (Full name of Petitioner)

oUL D-AEmily Thoripson 12-9703

 

 

 

 

 

 

 

Me ae
0a co Offer / L.m<cl Clain PRISONER ID NUMBER
Vo, Herren “Te C+ No 15277 12- nhae 0 Fi5-O|
RESPONDENT CASE NUMBE
(Name of TDCI Director, Warden, Jailor, or (Supplied by the cage Court Clerk)

authorized person having custody of Petitioner)

 

INSTRUCTIONS - READ CAREFULLY

1, The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
under penalty of perjury. Any false statement of an important fact may lead to prosecution for
perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. ‘Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
' memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send in a certified In Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
completed by an authorized officer at your institution certifying the amount of money you have
on.deposit at that institution. If you have access or have had access to enough funds to pay the
filing fee, then you must pay the filing fee.

Rev. 09/10

 
 

Case 4:20-cv-01737 Document 1 Filed on 05/18/20 in TXSD Page 2 of 11

5, Only judgments entered by one court may be challenged in a single petition. A separate petition
must be filed to challenge a judgment entered by a different state court.

6. Include all of your grounds for relief and all of the facts that support each ground for relief in this
petition.

7. Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your
unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.

 

PETITION

What are you challenging? (Check all that apply)

O A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.

QO A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)
1) A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)
C] Other: (Answer Questions 1-4, 10-11 & 20-25)

 

All petitioners must answer questions 1-4:

Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently
serving.) Failure to follow this instruction may result in a delay in processing your case.

1. Name and location of the court (district and county) that entered the judgment of conviction and
sentence that you are presently serving or that is under attack:

 

 

 

2. Date of judgment of conviction:

 

3. Length of sentence:

 

4. Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
to challenge in this habeas action:

 

 

—-2- Rev. 09/10
Case 4:20-cv-01737 Document 1 Filed on 05/18/20 in TXSD Page 3 of 11

Judgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:

 

5. What was your plea? (Check one) 1) Not Guilty AX Guilty C7 Nolo Contendere
6. Kind of trial: (Check one) 1 Jury Aiudge Only

7. Did you testify at trial? [1 Yes eno

8. Did you appeal the judgment of conviction? O Yes wo

9. If you did appeal, in what appellate court did you file your direct appeal? 4 / Z |

LV LS _ Cause Number (if known): MLAS
What was the result of your direct appeal (affirmed, modified or reversed)? AZ Y |

 

 

What was the date of that decision? LY.

If you filed a petition for discretionary review after the decision of the court of appeals, answer
the following:

Grounds raised:

 

Lf
LL A-
Result: _ / / WA 4 f
Date of result: MY A tf Cause Number (if worn: AA AT

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
following: .
Result: V7. AD
f-
Date of result: WA
TT

10. | Other than a direct appeal, have you filed any petitions, applications or motions from this
judgment in any court, state or federal? This includes any state applications for a writ of habeas
corpus that you may have filed. Olyes OINo

 

 

 

11. If your answer to 10 is “Yes,” give the following information”

Name of court: Co urt oO £ Cimino Apreals O £ “Texas Aus) in VX
Nature of proceeding: Do ble Jeopardy, ft (elise +40 ay Ve mack Time.
Cause number (if known): ) SL] ] 1 1 L4 fe ‘6 LG YG

Date (month, day and year) you filed the petition, application or motion as shown by a file-
—3- Rev. 09/10

 
12.

Case 4:20-cv-01737 Document1 Filed on 05/18/20 in TXSD Page 4 of 11

stamped date from the particular court: De Cc 5, L of q
Grounds raised: Le wasnt Qed AS a\ | fay back “Tyme

and this is s Double Seupardy/

 

 

 

: Date of final decision: _) Qyy LO + FOLD

What was the decision? Dp SMUus sed
Name of court that issued the final decision: Ce, mol Cound of Popeals Ahustm lx
As to any second petition, application or motion, 7 7 f information:

Name of court: ff

| ,
Nature of proceeding: / | / /. Ah
Cause number (if known): J Wa WA J

Date (month, day and year) you filed the petition, application or motion as shown by a file-
stamped date from the particular court:

Grounds raised: | [ [ [
| | A=
Date of final decision: / | J L L /

What was the decision? /

Name of court that issued the final decision:

 

 

If you have filed more than two petitions, applications or motions, please attach an additional
sheet of paper and give the same information about each petition, application or motion.

Do you have any future sentence to serve after you finish serving the sentence you are attacking
in this petition? C) Yes “Ko

(a) If your answer is “Yes,” give the name and location of the court that imposed the sentence
to be served in the future:

 

 

(b) Give the date and length of the sentence to be served in the future:

 

(c) Have you filed, or do you intend to file, any petition attacking the judgment for the

—4- Rev. 09/10
Case 4:20-cv-01737 Document1 Filed on 05/18/20 in TXSD Page 5 of 11

sentence you must serve in the future? Yes [INo
Parole Revocation:

13. Date and location of your parole revocation: + ACTS CG unk Suiy/ho L. MM Cleasn CClasr

14. Have you filed any petitions, applications or mptions in any state or federal wn challenging
your parole revocation? 0 Yes ako

If your answer is “Yes,” complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15. For your origina) Conviction, was there a finding that you used or exhibited a deadly weapon?
0 Yes o

16. Are you eligible for release on mandatory supervision? Yes ONo

17. | Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:

 

Disciplinary case number:

 

What was the nature of the disciplinary charge against you?

 

18. Date you were found guilty of the disciplinary violation:

 

Did you lose previously earned good-time days? OMvYes pn

If your answer is “Yes,” provide the exact number of previously earned good-time days that were
forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:

 

Identify all other punishment imposed, including the length of any punishment, if applicable, and

any changes in custody status:
SHA.

SU fr”

 

 

19. Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
C1 Yes [I No

If your answer to Question 19 is “Yes,” answer the following: /
/ L

Step 1 Result: A

Date of Result: WH Yi
f

—5- Rev. 09/10

 
 

Case 4:20-cv-01737 Document 1 Filed on 05/18/20 in TXSD Page 6 of 11

Step2 Result: af / {
Date of Result: / // TT
oF { *

All petitioners must answer the remaining questions:

 

 

20. For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground. Ifnecessary, you may attach pages stating additional grounds and facts supporting them.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
court remedies on each ground on which you request action by the federal court. Also, if you fail

- to set forth all the grounds in this petition, you may be barred from presenting additional grounds
at a later date.

‘ GROUND ONE: parole. LF en L. MCh told wy wile to

Out a Swen ALLA oat Ah at Sle shot nein thee
Bocce CAST Wo Wh Mt AL dowd dose it pee Eunsyet —

0 not argue or cite law. Just state the specific facts that support your claim.):
Sabeina Ke levent told fre (ry Lamryere E,Lewny
Daw! Morgen SSSA Judge Poet Suhnsonw . DA

Kim 05 DA. DA Emily Vhompson_
4. 2yo9 UY +hak she shot ne fsb in phe
Back ane LM Carn fold Sabrina veto leove tod
B. GROUND Two: Dab@ina lpvat” Wrote a Sworn Me laut
wade He DA OMe hts thet sle slat me eth

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Sabrine eveed ws told sle hwd to cure inside Ye DA.
ORbica +o witke ao ShOrA Which ts on Fle jnfe
DA.OMes aback Sabrina lever sit gle
Shot pre in the badd, Bus +e DA fefuse. |
this stetrA_ Und. oth

 

 

 

 

 

 

 

 

—6— Rev. 09/10
Case 4:20-cv-01737 Document 1 Filed on 05/18/20 in TXSD Page 7 of 11

C. GROUND THREE: Saber le vad told Hep thet
£0. te told len to mehe afalse stetoret

oormsS pre Mm PRE Racked

toporting tacts vA ane not argue or 2 law. Just state the specific facts that support your claim.):

Sabure Lart wos told by Medeor ry Pole Offior
Ths0-400 HPD oe! sire a Shtmt, But Doct make |
frordian my abot a SUN Now abouk Yow
Shoat Clivton Weds in the back, QA Ms lover
told HeD this Lat br HPD did Nathias
D. GROUND FOUR: Sabrina Levert” (RM Budge Qubed—
SOhAsOn cout \TIth abo this madere +hra the
Sabpines wot eu o tha. to ~Suder Chek
Solvson orl Emr, ve | Lomps on Dp. A abot
yt ns 198) thers eG Bud Nothing
Was suf abot this by “Sudee Roba
“xshAson bE mA, \ Lompsan se elas 45 believe Luepek
21. Relief sought inthis petition: Pim aSbory hed this he investigetel by He Far
Perrye. KTuyewer Vhurnood Agohall Fedvrel Sudiciony, Did
Sadi eb Conduct Fhtes Commission Austin TR , Prosecutina,
Attorne,, Stoo Austn 1X hetanye TP watt
4o Kr How is tt thet = get shot tn the
back skill have 4 Bullt in my back bf phe
Qo15un Who Sled ne tel) ovempom she shed ne

£pist ont uts gn (eceref bud He. 0), A Emly Thumpson

Dismss the Case No |S2TIHL- A Ven Rechegas

fre With Case Nd [loZ78Y6 ten eefus +0 Sipene
back Ane Fem Soll up Ut Lof/4 becouse Syed m Horris

Cnty Tod 1) Mete But SfelT ie anly had. 1 rg Be rc

 

 

 

 

 

 

 
22.

23.

24.

25.

Case 4:20-cv-01737 Document 1 Filed on 05/18/20 in TXSD Page 8 of 11

Have you previously filed a federal habeas petition attacking the same conviction, parol
revocation or disciplinary proceeding that you are attacking in this petition? DYes Ke
If your answer is “Yes,” give the date on which each petition was filed and the federal court in
which. it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
dismissed with prejudice, or (c) denied.

 

 

If you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a
second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? +1 Yes aN

Are any of the groethds listed in question 20 above presented for the first time in this petition?
0 Yes No

If your answer is “Yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

 

 

 

Do you have any petition or appeal now pending (filed and not yetdecided) in any court, either
state or federal, for the judgment you are challenging? Yes OC) No

If “Yes,” identify each type of proceeding that is pending (ie., direct appeal, art. 11.07
application, or federal habeas petition), the tof which oD Pec fo is ee and the
date each proceeding was filed. (A.5 Catt ok

Usde No Y120-w-359] ZL. No. 20- yond

Give the name and address, if you know, of each ssomey who represented you in the following
stages of the judgment you are challenging:

(a) At preliminary hearing: Pau | Moser, / Cur Q Vi n S-

 

(b) At arraignment and plea: DA Morson _/) ¢ Leving Law Liam

(c) — Attrial:

 

(a) Atsentencing: CTPevins Levins ) an Fam Howat LX

(e) On appeal:

__ A
(f) In any post-conviction proceeding: NV / Jt
/

—8- Rev. 09/10

 

 
 

Case 4:20-cv-01737 Document 1 Filed on 05/18/20 in TXSD Page 9 of 11

(g) | Onappeal from any ruling against you in a post-conviction proceeding:

 

Timeliness of Petition:

26. If your judgment of conviction, parole revocation or disciplinary proceeding became final over
one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
2244(d) does not bar your petition.’

 

 

 

 

 

 

' The Antiterrorism and Effective Death Penaity Act of 1996 (“AEDPA’), as contained in 28 U.S.C. §
2244(d), provides in part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person
jn custody pursuant to the judgment of a State court. The limitation period shall run from the latest
of -

(A) - the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in
violation of the Constitution or laws of the United States is removed, if the applicant was
prevented from filing by such State action:

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or .

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review

with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.

—9— Rev. 09/10
Case 4:20-cv-01737 Document 1 Filed on 05/18/20 in TXSD Page 10 of 11

Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.

 

Signature of Attorney (if any)

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

c- G- Lo (month, day, year).
Executed (signed) on S- IY ° 2O (date).

Chit P Arch.

Signature of Petitioner (required)

 

 

Petitioner’s current address: Dacid Wallace nt LYO Deuce Wit] fen
QA. NAvASota TX 77 FER

~10Q- . Rev. 09/10

 
                

eee A apne ee sei awe tt
United Stes Comms
Souiners Distrigt oF jexas

FILED

MAY 18 2020

David J: Bradley, Clerk lke

qos [010

jolt

 
